 



Exhibit 10.1
THE J. M. SMUCKER COMPANY
2006 EQUITY COMPENSATION PLAN
      1. Purpose. The purpose of The J. M. Smucker Company 2006 Equity
Compensation Plan is to attract and retain Directors, consultants, officers and
other employees of The J. M. Smucker Company, an Ohio corporation, and its
Subsidiaries and to provide to such persons incentives and rewards for
performance.
      2. Definitions. As used in this Plan,


        (a) “Appreciation Right” means a right granted pursuant to Section 5 or
Section 9 of this Plan, and will include both Free-Standing Appreciation Rights
and Tandem Appreciation Rights.           (b) “Base Price” means the price to be
used as the basis for determining the Spread upon the exercise of a
Free-Standing Appreciation Right or a Tandem Appreciation Right.          
(c) “Board” means the Board of Directors of the Company and, to the extent of
any delegation by the Board to a committee (or subcommittee thereof) pursuant to
Section 12 of this Plan, such committee (or subcommittee).           (d) “Change
in Control” has the meaning set forth in Section 14 of this Plan.          
(e) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.           (f) “Common Shares” means the shares of common stock, without
par value, of the Company or any security into which such Common Shares may be
changed by reason of any transaction or event of the type referred to in
Section 13 of this Plan.           (g) “Company” means The J. M. Smucker
Company, an Ohio corporation and its successors.           (h) “Covered
Employee” means a Participant who is, or is determined by the Board to be likely
to become, a “covered employee” within the meaning of Section 162(m) of the Code
(or any successor provision).           (i) “Date of Grant” means the date
specified by the Board on which a grant of Option Rights, Appreciation Rights,
Performance Shares, Performance Units, Incentive Awards or other awards
contemplated by Section 10 of this Plan, or a grant or sale of Restricted Stock,
Restricted Stock Units, or other awards contemplated by Section 10 of this Plan
will become effective (which date will not be earlier than the date on which the
Board takes action with respect thereto).           (j) “Detrimental Activity”
means:



        (i) Engaging in any activity, as an employee, principal, agent, or
consultant for another entity that competes with the Company in any actual,
researched, or prospective product, service, system, or business activity for
which the Participant has had any direct responsibility during the last two
years of his or her employment with the Company or a Subsidiary, in any
territory in which the Company or a Subsidiary manufactures, sells, markets,
services, or installs such product, service, or system, or engages in such
business activity.           (ii) Soliciting any employee of the Company or a
Subsidiary to terminate his or her employment with the Company or a Subsidiary.
          (iii) The disclosure to anyone outside the Company or a Subsidiary, or
the use in other than the Company’s or a Subsidiary’s business, without prior
written authorization from the Company, of any confidential, proprietary or
trade secret information or material relating to the business of the Company and
its Subsidiaries, acquired by the Participant during his or her employment with
the Company or its Subsidiaries or while acting as a consultant for the Company
or its Subsidiaries thereafter.

 



--------------------------------------------------------------------------------



 





        (iv) The failure or refusal to disclose promptly and to assign to the
Company upon request all right, title and interest in any invention or idea,
patentable or not, made or conceived by the Participant during employment by the
Company and any Subsidiary, relating in any manner to the actual or anticipated
business, research or development work of the Company or any Subsidiary or the
failure or refusal to do anything reasonably necessary to enable the Company or
any Subsidiary to secure a patent where appropriate in the United States and in
other countries.           (v) Activity that results in Termination for Cause.
For the purposes of this Section, “Termination for Cause” shall mean a
termination:



        (A) due to the Participant’s willful and continuous gross neglect of his
or her duties for which he or she is employed, or           (B) due to an act of
dishonesty on the part of the Participant constituting a felony resulting or
intended to result, directly or indirectly, in his or her gain for personal
enrichment at the expense of the Company or a Subsidiary.



        (vi) Any other conduct or act determined to be injurious, detrimental or
prejudicial to any significant interest of the Company or any Subsidiary unless
the Participant acted in good faith and in a manner he or she reasonably
believed to be in or not opposed to the best interests of the Company.



        (k) “Director” means a member of the Board of Directors of the Company.
          (l) “Effective Date” means the date that this Plan is approved by the
shareholders of the Company.           (m) “Evidence of Award” means an
agreement, certificate, resolution or other type or form of writing or other
evidence approved by the Board that sets forth the terms and conditions of the
awards granted. An Evidence of Award may be in an electronic medium, may be
limited to notation on the books and records of the Company and, with the
approval of the Board, need not be signed by a representative of the Company or
a Participant.           (n) “Exchange Act” means the Securities Exchange Act of
1934, as amended, and the rules and regulations thereunder, as such law, rules
and regulations may be amended from time to time.           (o) “Existing Plans”
means the 1987 Stock Option Plan, the Amended Restricted Stock Bonus Plan, the
Amended and Restated 1997 Stock-Based Incentive Plan, the 1998 Equity and
Performance Incentive Plan (As Amended and Restated Effective as of June 6,
2005), the Amended and Restated Nonemployee Director Stock Plan and the
Nonemployee Director Stock Option Plan.           (p) “Free-Standing
Appreciation Right” means an Appreciation Right granted pursuant to Section 5 or
Section 9 of this Plan that is not granted in tandem with an Option Right.    
      (q) “Incentive Awards” has the meaning set forth in Section 11 of this
Plan.           (r) “Incentive Stock Options” means Option Rights that are
intended to qualify as “incentive stock options” under Section 422 of the Code
or any successor provision.           (s) “Management Objectives” means the
measurable performance objective or objectives established pursuant to this Plan
for Participants who have received grants of Performance Shares or Performance
Units or Incentive Awards or, when so determined by the Board, Option Rights,
Appreciation Rights, Restricted Stock, Restricted Stock Units, dividend credits
and other awards pursuant to this Plan. Management Objectives may be described
in terms of Company-wide objectives or objectives that are related to the
performance of the individual Participant or of the Subsidiary, division,
department, region or function within the Company or Subsidiary in which the
Participant is employed. The Management Objectives may be made relative to the
performance of other companies. The

 



--------------------------------------------------------------------------------



 



  Management Objectives applicable to any award to a Covered Employee will be
based on specified levels of or improvement in one or more of the following
metrics:



        (i) Profits (e.g., operating income, income from continuing operations,
EBIT, EBT, net income, material margins, earnings per share, residual or
economic earnings — these profitability metrics could be measured before special
items and subject to GAAP definition);           (ii) Cash Flow (e.g., EBITDA,
operating cash flow, total cash flow, cash flow in excess of cost of capital or
residual cash flow or cash flow return on investment);           (iii) Returns
(e.g., profits or cash flow returns on: assets, invested capital, net capital
employed, and equity);           (iv) Working Capital (e.g., working capital
divided by sales, days’ sales outstanding, days’ sales inventory, and days’
sales in payables);           (v) Profit Margins (e.g., profits divided by
revenues, gross margins and material margins divided by revenues, and material
margin divided by sales pounds);           (vi) Liquidity Measures (e.g.,
debt-to-capital, debt-to-EBITDA, total debt ratio);           (vii) Sales
Growth, Cost Initiative and Stock Price Metrics (e.g., revenues, revenue growth,
stock price appreciation, total return to shareholders, sales and administrative
costs divided by sales, and sales and administrative costs divided by profits);
and           (viii) Strategic Initiative Key Deliverable Metrics consisting of
one or more of the following: product development, strategic partnering,
research and development, market penetration, geographic business expansion
goals, cost targets, customer satisfaction, employee satisfaction, management of
employment practices and employee benefits, supervision of litigation and
information technology, and goals relating to acquisitions or divestitures of
subsidiaries, affiliates and joint ventures.

      If the Board determines that a change in the business, operations,
corporate structure or capital structure of the Company, or the manner in which
it conducts its business, or other events or circumstances render the Management
Objectives unsuitable, the Board may in its discretion modify such Management
Objectives or the related levels of achievement, in whole or in part, as the
Board deems appropriate and equitable, except in the case of a Covered Employee
where such action would result in the loss of the otherwise available exemption
of the award under Section 162(m) of the Code. In such case, the Board will not
make any modification of the Management Objectives or the level or levels of
achievement with respect to such Covered Employee.


        (t) “Market Value per Share” means, as of any particular date, the
average of the high and low sales prices of the Common Shares as reported on the
New York Stock Exchange Composite Tape or, if not listed on such exchange, on
any other national securities exchange on which the Common Shares are listed, or
if there are no sales on such day, on the next preceding trading day during
which a sale occurred. If there is no regular trading market for such Common
Shares, the Market Value per Share shall be determined by the Board.          
(u) “Nonemployee Director” means a person who is a “nonemployee director” of the
Company within the meaning of Rule 16b-3 of the Securities and Exchange
Commission promulgated under the Exchange Act.           (v) “Optionee” means
the optionee named in an Evidence of Award evidencing an outstanding Option
Right.           (w) “Option Price” means the purchase price payable on exercise
of an Option Right.           (x) “Option Right” means the right to purchase
Common Shares upon exercise of an option granted pursuant to Section 4 or
Section 9 of this Plan.

 



--------------------------------------------------------------------------------



 





        (y) “Participant” means a person who is selected by the Board to receive
benefits under this Plan and who is at the time a consultant, an officer, or
other employee of the Company or any one or more of its Subsidiaries, or who has
agreed to commence serving in any of such capacities within 90 days of the Date
of Grant, and will also include each Nonemployee Director who receives an award
under this Plan.           (z) “Performance Period” means, in respect of a
Performance Share or Performance Unit, a period of time established pursuant to
Section 8 of this Plan within which the Management Objectives relating to such
Performance Share or Performance Unit are to be achieved.          
(aa) “Performance Share” means a bookkeeping entry that records the equivalent
of one Common Share awarded pursuant to Section 8 of this Plan.          
(bb) “Performance Unit” means a bookkeeping entry awarded pursuant to Section 8
of this Plan that records a unit equivalent to $1.00 or such other value as is
determined by the Board.           (cc) “Plan” means The J. M. Smucker Company
2006 Equity Compensation Plan, as may be amended from time to time.          
(dd) “Restricted Stock” means Common Shares granted or sold pursuant to
Section 6 or Section 9 of this Plan as to which neither the substantial risk of
forfeiture nor the prohibition on transfers has expired.          
(ee) “Restriction Period” means the period of time during which Restricted Stock
Units are subject to restrictions, as provided in Section 7 or Section 9 of this
Plan.           (ff) “Restricted Stock Unit” means an award made pursuant to
Section 7 or Section 9 of this Plan of the right to receive Common Shares at the
end of a specified period. An award of Restricted Stock Units may be described
as an award of “Deferred Stock Units”.           (gg) “Spread” means the excess
of the Market Value per Share on the date when an Appreciation Right is
exercised over the Option Price or Base Price provided for in the related Option
Right or Free-Standing Appreciation Right, respectively.          
(hh) “Subsidiary” means a corporation, company or other entity (i) at least
50 percent of whose outstanding shares or securities (representing the right to
vote for the election of directors or other managing authority) are, or
(ii) which does not have outstanding shares or securities (as may be the case in
a partnership, joint venture or unincorporated association), but at least
50 percent of whose ownership interest representing the right generally to make
decisions for such other entity is, now or hereafter, owned or controlled,
directly or indirectly, by the Company except that for purposes of determining
whether any person may be a Participant for purposes of any grant of Incentive
Stock Options, “Subsidiary” means any corporation in which at the time the
Company owns or controls, directly or indirectly, at least 50 percent of the
total combined voting power represented by all classes of stock issued by such
corporation.           (ii) “Tandem Appreciation Right” means an Appreciation
Right granted pursuant to Section 5 or Section 9 of this Plan that is granted in
tandem with an Option Right.

      3. Shares Available Under the Plan.


        (a) Maximum Shares Available Under Plan.



        (i) Subject to adjustment as provided in Section 13 of this Plan, the
number of Common Shares that may be issued or transferred (i) upon the exercise
of Option Rights or Appreciation Rights, (ii) in payment of Restricted Stock and
released from substantial risks of forfeiture thereof, (iii) in payment of
Restricted Stock Units, (iv) in payment of Performance Shares or Performance
Units that have been earned, (v) as awards to Nonemployee Directors, (vi) as
awards contemplated by Section 10 of this Plan, or (vii) in payment of dividend
equivalents paid with respect to awards

 



--------------------------------------------------------------------------------



 



  made under the Plan will not exceed in the aggregate 2,500,000 Common Shares.
Such shares may be shares of original issuance or treasury shares or a
combination of the foregoing.           (ii) Common Shares covered by an award
granted under the Plan shall not be counted as used unless and until they are
actually issued and delivered to a Participant and, therefore, the total number
of shares available under the Plan as of a given date shall not be reduced by
any shares relating to prior awards that have expired or have been forfeited or
cancelled. Notwithstanding anything to the contrary contained herein: (A) if
Common Shares are tendered or otherwise used in payment of the Option Price of
an Option Right the total number of shares covered by the Option Right being
exercised shall reduce the aggregate plan limit described above; (B) Common
Shares withheld by the Company to satisfy the tax withholding obligation shall
count against the plan limit described above; and (C) the number of Common
Shares covered by an Appreciation Right, to the extent that it is exercised and
settled in Common Shares, and whether or not shares are actually issued to the
participant upon exercise of the right, shall be considered issued or
transferred pursuant to the Plan. In the event that the Company repurchases
shares with Option Right proceeds, those shares will not be added to the
aggregate plan limit described above.



        (b) Life of Plan Limits. Notwithstanding anything in this Section 3, or
elsewhere in this Plan, to the contrary and subject to adjustment as provided in
Section 13 of this Plan:



        (i) The aggregate number of Common Shares actually issued or transferred
by the Company upon the exercise of Incentive Stock Options will not exceed
2,500,000 Common Shares.           (ii) Awards will not be granted under
Section 9 or Section 10 of the Plan to the extent they would involve the
issuance of more than 250,000 shares in the aggregate.



        (c) Individual Participant Limits. Notwithstanding anything in this
Section 3, or elsewhere in this Plan to the contrary, and subject to adjustment
as provided in Section 13 of this Plan:



        (i) No Participant will be granted Option Rights or Appreciation Rights,
in the aggregate, for more than 600,000 Common Shares during any calendar year.
          (ii) No Participant will be granted Restricted Stock or Restricted
Stock Units that specify Management Objectives, Performance Shares or other
awards under Section 10 of this Plan, in the aggregate, for more than 200,000
Common Shares during any calendar year.           (iii) Notwithstanding any
other provision of this Plan to the contrary, in no event will any Participant
in any calendar year receive an award of Performance Units having an aggregate
maximum value as of their respective Dates of Grant in excess of $4,000,000.    
      (iv) The maximum value of any Incentive Award that may be earned by any
Participant by achievement of Management Objectives in any calendar year shall
not exceed $4,000,000 in cash and shall not exceed 200,000 Common Shares.

      4. Option Rights. The Board may, from time to time and upon such terms and
conditions as it may determine, authorize the granting to Participants of
options to purchase Common Shares. Each such grant will be subject to all of the
requirements contained in the following provisions:


        (a) Each grant will specify the number of Common Shares to which it
pertains subject to the limitations set forth in Section 3 of this Plan.    
      (b) Each grant will specify an Option Price per share, which may not be
less than the Market Value per Share on the Date of Grant.           (c) Each
grant will specify whether the Option Price will be payable (i) in cash or by
check acceptable to the Company or by wire transfer of immediately available
funds, (ii) by the actual or constructive transfer to the Company of Common
Shares owned by the Optionee for at least six months having a value at the time
of exercise equal to the total Option Price, (iii) by a combination of such
methods of payment, or (iv) by such other methods as may be approved by the
Board.

 



--------------------------------------------------------------------------------



 





        (d) To the extent permitted by law, any grant may provide for deferred
payment of the Option Price from the proceeds of sale through a bank or broker
on a date satisfactory to the Company of some or all of the shares to which such
exercise relates.           (e) Successive grants may be made to the same
Participant whether or not any Option Rights previously granted to such
Participant remain unexercised.           (f) Each grant will specify the period
or periods of continuous service by the Optionee with the Company or any
Subsidiary that is necessary before the Option Rights or installments thereof
will become exercisable. A grant of Option Rights may provide for the earlier
exercise of such Option Rights in the event of the retirement, the attainment of
reasonable age and service requirements approved by the Board, death or
disability of a Participant or a Change in Control.           (g) Any grant of
Option Rights may specify Management Objectives that must be achieved as a
condition to the exercise of such rights.           (h) Option Rights granted
under this Plan may be (i) options, including, without limitation, Incentive
Stock Options, that are intended to qualify under particular provisions of the
Code, (ii) options that are not intended so to qualify, or (iii) combinations of
the foregoing. Incentive Stock Options may only be granted to Participants who
meet the definition of “employees” under Section 3401(c) of the Code.          
(i) The exercise of an Option Right will result in the cancellation on a
share-for-share basis of any Tandem Appreciation Right authorized under
Section 5 of this Plan.           (j) No Option Right will be exercisable more
than 10 years from the Date of Grant.           (k) Each grant of Option Rights
will be evidenced by an Evidence of Award. Each Evidence of Award shall be
subject to this Plan and shall contain such terms and provisions, consistent
with this Plan, as the Board may approve.

      5. Appreciation Rights.


        (a) The Board may also authorize the granting (i) to any Optionee, of
Tandem Appreciation Rights in respect of Option Rights granted hereunder, and
(ii) to any Participant, of Free-Standing Appreciation Rights. A Tandem
Appreciation Right will be a right of the Optionee, exercisable by surrender of
the related Option Right, to receive from the Company an amount determined by
the Board, which will be expressed as a percentage of the Spread (not exceeding
100 percent) at the time of exercise. Tandem Appreciation Rights may be granted
at any time prior to the exercise or termination of the related Option Rights;
provided, however, that a Tandem Appreciation Right awarded in relation to an
Incentive Stock Option must be granted concurrently with such Incentive Stock
Option. A Free-Standing Appreciation Right will be a right of the Participant to
receive from the Company an amount determined by the Board, which will be
expressed as a percentage of the Spread (not exceeding 100 percent) at the time
of exercise.           (b) Each grant of Appreciation Rights will be subject to
all of the requirements contained in the following provisions:



        (i) Each grant will specify that the amount payable on exercise of an
Appreciation Right will be paid by the Company in Common Shares.          
(ii) Any grant may specify that the amount payable on exercise of an
Appreciation Right may not exceed a maximum specified by the Board at the Date
of Grant.           (iii) Any grant may specify waiting periods before exercise
and permissible exercise dates or periods.           (iv) Any grant may specify
that such Appreciation Right may be exercised only in the event of, or earlier
in the event of, the retirement, the attainment of reasonable age and service
requirements approved by the Board, death or disability of a Participant or a
Change in Control.

 



--------------------------------------------------------------------------------



 





        (v) Any grant of Appreciation Rights may specify Management Objectives
that must be achieved as a condition of the exercise of such Appreciation
Rights.           (vi) Each grant of Appreciation Rights will be evidenced by an
Evidence of Award, which Evidence of Award will describe such Appreciation
Rights, identify the related Option Rights (if applicable), and contain such
other terms and provisions, consistent with this Plan, as the Board may approve.



        (c) Any grant of Tandem Appreciation Rights will provide that such
Tandem Appreciation Rights may be exercised only at a time when the related
Option Right is also exercisable and at a time when the Spread is positive, and
by surrender of the related Option Right for cancellation. Successive grants of
Tandem Appreciation Rights may be made to the same Participant regardless of
whether any Tandem Appreciation Rights previously granted to the Participant
remain unexercised.           (d) Regarding Free-Standing Appreciation Rights
only:



        (i) Each grant will specify in respect of each Free-Standing
Appreciation Right a Base Price, which may not be less than the Market Value per
Share on the Date of Grant;           (ii) Successive grants may be made to the
same Participant regardless of whether any Free-Standing Appreciation Rights
previously granted to the Participant remain unexercised; and           (iii) No
Free-Standing Appreciation Right granted under this Plan may be exercised more
than 10 years from the Date of Grant.

      6. Restricted Stock. The Board may also authorize the grant or sale of
Restricted Stock to Participants. Each such grant or sale will be subject to all
of the requirements contained in the following provisions:


        (a) Each such grant or sale will constitute an immediate transfer of the
ownership of Common Shares to the Participant in consideration of the
performance of services, entitling such Participant to voting, dividend and
other ownership rights, but subject to the substantial risk of forfeiture and
restrictions on transfer hereinafter referred to.           (b) Each such grant
or sale may be made without additional consideration or in consideration of a
payment by such Participant that is less than the Market Value per Share at the
Date of Grant.           (c) Each such grant or sale will provide that the
Restricted Stock covered by such grant or sale will be subject to a “substantial
risk of forfeiture” within the meaning of Section 83 of the Code for a period to
be determined by the Board at the Date of Grant, or upon achievement of
Management Objectives referred to in subparagraph (e) below. If the elimination
of restrictions is based on the passage of time rather than the achievement of
Management Objectives, the period of time will be no shorter than three years,
except that the restrictions may be removed on an annual, ratable basis during
the three year period.           (d) Each such grant or sale will provide that
during the period for which such substantial risk of forfeiture is to continue,
the transferability of the Restricted Stock will be prohibited or restricted in
the manner and to the extent prescribed by the Board at the Date of Grant (which
restrictions may include, without limitation, rights of repurchase or first
refusal in the Company or provisions subjecting the Restricted Stock to a
continuing substantial risk of forfeiture in the hands of any transferee).    
      (e) Any grant of Restricted Stock may specify Management Objectives that,
if achieved, will result in termination or early termination of the restrictions
applicable to such Restricted Stock; provided, however, that notwithstanding
subparagraph (c) above, restrictions relating to Restricted Stock that vests
upon the achievement of Management Objectives may not terminate sooner than one
year from the Date of Grant. Each grant may specify in respect of such
Management Objectives a minimum acceptable level of achievement and may set
forth a formula for determining the number of shares of Restricted Stock on
which restrictions will terminate if performance is at or above the minimum or
threshold level or levels, or is at or above the target level or levels, but
falls short of maximum achievement of the specified Management Objectives. The
grant of Restricted Stock will specify that, before the termination or early

 



--------------------------------------------------------------------------------



 



  termination of restrictions applicable to such Restricted Stock, the Board
must determine that the Management Objectives have been satisfied.          
(f) Notwithstanding anything to the contrary contained in this Plan, any grant
or sale of Restricted Stock may provide for the earlier termination of
restrictions on such Restricted Stock in the event of the retirement, the
attainment of reasonable age and service requirements approved by the Board,
death or disability of a Participant or a Change in Control.           (g) Any
such grant or sale of Restricted Stock may require that any or all dividends or
other distributions paid thereon during the period of such restrictions be
automatically deferred and reinvested in additional shares of Restricted Stock,
which may be subject to the same restrictions as the underlying award.          
(h) Each grant or sale of Restricted Stock will be evidenced by an Evidence of
Award and will contain such terms and provisions, consistent with this Plan, as
the Board may approve. Unless otherwise directed by the Board, (i) all
certificates representing shares of Restricted Stock will be held in custody by
the Company until all restrictions thereon will have lapsed, together with a
stock power or powers executed by the Participant in whose name such
certificates are registered, endorsed in blank and covering such Shares or
(ii) all shares of Restricted Stock will be held at the Company’s transfer agent
in book entry form with appropriate restrictions relating to the transfer of
such shares of Restricted Stock.

      7. Restricted Stock Units. The Board may also authorize the granting or
sale of Restricted Stock Units (which may also be referred to as Deferred Stock
Units) to Participants. Each such grant or sale will be subject to all of the
requirements contained in the following provisions:


        (a) Each such grant or sale will constitute the agreement by the Company
to deliver Common Shares to the Participant in the future in consideration of
the performance of services, but subject to the fulfillment of such conditions
(which may include the achievement of Management Objectives) during the
Restriction Period as the Board may specify. If a grant of Restricted Stock
Units specifies that the Restriction Period will terminate upon the achievement
of Management Objectives, then, notwithstanding anything to the contrary
contained in subparagraph (c) below, such Restriction Period may not terminate
sooner than one year from the Date of Grant. Each grant may specify in respect
of such Management Objectives a minimum acceptable level of achievement and may
set forth a formula for determining the number of shares of Restricted Stock
Units on which restrictions will terminate if performance is at or above the
minimum or threshold level or levels, or is at or above the target level or
levels, but falls short of maximum achievement of the specified Management
Objectives. The grant of such Restricted Stock Units will specify that, before
the termination or early termination of restrictions applicable to such
Restricted Stock Units, the Board must determine that the Management Objectives
have been satisfied.           (b) Each such grant or sale may be made without
additional consideration or in consideration of a payment by such Participant
that is less than the Market Value per Share at the Date of Grant.          
(c) If the Restriction Period lapses only by the passage of time rather than the
achievement of Management Objectives as provided in subparagraph (a) above, each
such grant or sale will be subject to a Restriction Period of not less than
three years, except that a grant or sale may provide that the Restriction Period
will expire ratably during the three-year period, on an annual basis, as
determined by the Board at the Date of Grant.           (d) Notwithstanding
anything to the contrary contained in this Plan, any grant or sale of Restricted
Stock Units may provide for the earlier lapse or other modification of the
Restriction Period in the event of the retirement, the attainment of reasonable
age and service requirements approved by the Board, death or disability of a
Participant or a Change in Control.           (e) During the Restriction Period,
the Participant will have no right to transfer any rights under his or her award
and will have no rights of ownership in the Restricted Stock Units and will have
no right to vote them, but the Board may at the Date of Grant, authorize the
payment of dividend equivalents on

 



--------------------------------------------------------------------------------



 



  such Restricted Stock Units on either a current or deferred or contingent
basis, either in cash or in additional Common Shares.           (f) Each grant
or sale will specify the time and manner of payment of the Restricted Stock
Units that have been earned. Each grant or sale will specify that the amount
payable with respect thereto will be paid by the Company in Common Shares.    
      (g) Each grant or sale of Restricted Stock Units will be evidenced by an
Evidence of Award and will contain such terms and provisions, consistent with
this Plan, as the Board may approve.

      8. Performance Shares and Performance Units. The Board may also authorize
the granting of Performance Shares and Performance Units that will become
payable to a Participant upon achievement of specified Management Objectives
during the Performance Period. Each such grant will be subject to all of the
requirements contained in the following provisions:


        (a) Each grant will specify the number of Performance Shares or
Performance Units to which it pertains, which number may be subject to
adjustment to reflect changes in compensation or other factors; provided,
however, that no such adjustment will be made in the case of a Covered Employee
where such action would result in the loss of the otherwise available exemption
of the award under Section 162(m) of the Code.           (b) The Performance
Period with respect to each Performance Share or Performance Unit will be such
period of time (not less than one year) as will be determined by the Board at
the time of grant, which may be subject to earlier lapse or other modification
in the event of the retirement, death or disability of a Participant or a Change
in Control.           (c) Any grant of Performance Shares or Performance Units
will specify Management Objectives which, if achieved, will result in payment or
early payment of the award, and each grant may specify in respect of such
specified Management Objectives a level or levels of achievement and will set
forth a formula for determining the number of Performance Shares or Performance
Units that will be earned if performance is at or above the minimum or threshold
level or levels, or is at or above the target level or levels, but falls short
of maximum achievement of the specified Management Objectives. The grant of
Performance Shares or Performance Units will specify that, before the
Performance Shares or Performance Units will be earned and paid, the Board must
determine that the Management Objectives have been satisfied.           (d) Each
grant will specify the time and manner of payment of Performance Shares or
Performance Units that have been earned. Any grant may specify that the amount
payable with respect thereto may be paid by the Company in Common Shares, in
Restricted Stock or Restricted Stock Units or in any combination thereof and may
either grant to the Participant or retain in the Board the right to elect among
those alternatives.           (e) Any grant of Performance Shares or Performance
Units may specify that the amount payable or the number of Common Shares, shares
of Restricted Stock or Restricted Stock Units with respect thereto may not
exceed a maximum specified by the Board at the Date of Grant.           (f) The
Board may at the Date of Grant of Performance Shares, provide for the payment of
dividend equivalents to the holder thereof on either a current or deferred or
contingent basis, either in cash or in additional Common Shares.          
(g) Each grant of Performance Shares or Performance Units will be evidenced by
an Evidence of Award and will contain such other terms and provisions,
consistent with this Plan, as the Board may approve.

      9. Awards to Nonemployee Directors. The Board may, from time to time and
upon such terms and conditions as it may determine, authorize the granting to
Nonemployee Directors Option Rights, Appreciation Rights or other awards
contemplated by Section 10 of this Plan and may also authorize the grant or sale
of Common Shares, Restricted Stock or Restricted Stock Units (which may also be
referred to as Deferred Stock

 



--------------------------------------------------------------------------------



 



Units) to Nonemployee Directors. Each grant of an award to a Nonemployee
Director will be upon such terms and conditions as approved by the Board, will
not be required to be subject to any minimum vesting period, and will be
evidenced by an Evidence of Award in such form as will be approved by the Board.
Each grant will specify in the case of an Option Right an Option Price per
share, and in the case of a Free-Standing Appreciation Right, a Base Price per
share, which will not be less than the Market Value per Share on the Date of
Grant. Each Option Right and Free-Standing Appreciation Right granted under the
Plan to a Nonemployee Director will expire not more than 10 years from the Date
of Grant and will be subject to earlier termination as hereinafter provided. If
a Nonemployee Director subsequently becomes an employee of the Company or a
Subsidiary while remaining a member of the Board, any award held under this Plan
by such individual at the time of such commencement of employment will not be
affected thereby. Nonemployee Directors, pursuant to this Section 9, may be
awarded, or may be permitted to elect to receive, pursuant to procedures
established by the Board, all or any portion of their annual retainer, meeting
fees or other fees in Common Shares, Restricted Stock, Restricted Stock Units or
other awards under the Plan in lieu of cash.
      10. Other Awards.


        (a) The Board may, subject to limitations under applicable law, grant to
any Participant such other awards that may be denominated or payable in, valued
in whole or in part by reference to, or otherwise based on, or related to,
Common Shares or factors that may influence the value of such shares, including,
without limitation, convertible or exchangeable debt securities, other rights
convertible or exchangeable into Common Shares, purchase rights for Common
Shares, awards with value and payment contingent upon performance of the Company
or specified Subsidiaries, affiliates or other business units thereof or any
other factors designated by the Board, and awards valued by reference to the
book value of Common Shares or the value of securities of, or the performance of
specified Subsidiaries or affiliates or other business units of the Company. The
Board shall determine the terms and conditions of such awards. Common Shares
delivered pursuant to an award in the nature of a purchase right granted under
this Section 10 shall be purchased for such consideration, paid for at such
time, by such methods, and in such forms, including, without limitation, Common
Shares, other awards, notes or other property, as the Board shall determine.    
      (b) The Board may grant Common Shares as a bonus, or may grant other
awards in lieu of obligations of the Company or a Subsidiary to pay cash or
deliver other property under this Plan or under other plans or compensatory
arrangements, subject to such terms as shall be determined by the Board.    
      (c) Share-based awards, pursuant to this Section 10, are not required to
be subject to any minimum vesting period.

      11. Incentive Awards. The Board is authorized to grant Incentive Awards,
which awards shall represent a conditional right to receive Restricted Stock or
Restricted Stock Units upon achievement of pre-established Management
Objectives, subject to the following terms and conditions:


        (a) It is the intent of the Company that Incentive Awards under this
Section 11 granted to persons who are Covered Employees within the meaning of
Section 162(m) of the Code shall constitute “qualified performance-based
compensation” within the meaning of Section 162(m) of the Code. Accordingly,
this Section 11 shall be interpreted in a manner consistent with Section 162(m)
of the Code.           (b) If the Board determines to grant Incentive Awards
with respect to any one or more fiscal years, the Board shall select the
Participants to be granted such awards and establish the Management Objectives,
amounts payable and other terms of settlement, and all other terms of such
awards. Such determinations by the Board shall be made, in the case of any
Covered Employee, not later than the end of the first quarter of that fiscal
year or such earlier date as may be necessary to comply with Section 162(m) of
the Code.           (c) The Board shall specify whether and to what extent an
Incentive Award shall be settled in shares of Restricted Stock, Restricted Stock
Units or in a combination thereof at the time of grant of

 



--------------------------------------------------------------------------------



 



  such award. If any Restricted Stock or Restricted Stock Units are awarded in
settlement of such an Award, such Restricted Stock or Restricted Stock Units
shall be subject to a restriction on transferability and a risk of forfeiture
for a period extending until at least the end of the third fiscal year following
the year to which such award related (except that the restrictions may lapse on
an annual, ratable basis during the three-year period and the Board may
accelerate the lapse of such restrictions in the event of the retirement, the
attainment of reasonable age and service requirements approved by the Board,
death or disability of a Participant or a Change in Control). The Board may
specify additional or longer restrictions on transferability and risks of
forfeiture with respect to such Restricted Stock or Restricted Stock Units.    
      (d) As promptly as practicable following completion of the year or other
period with respect to which Management Objectives relating to Incentive Awards
are to be achieved, the Board shall determine whether and to what extent such
Management Objectives have in fact been achieved. All such determinations by the
Board shall be made in writing. The Board may, in its discretion, increase or
reduce the amounts payable in settlement of such an award after the date of
grant and prior to settlement (including upon consideration by the Board of
other performance criteria), except that the Committee may not exercise
discretion to increase the amounts payable in settlement of such an award to a
Covered Employee.

      12. Administration of the Plan.


        (a) This Plan will be administered by the Board, which may from time to
time delegate all or any part of its authority under this Plan to the Executive
Compensation Committee of the Board or any other committee of the Board (or a
subcommittee thereof), as constituted from time to time. To the extent of any
such delegation, references in this Plan to the Board will be deemed to be
references to such committee or subcommittee.           (b) The interpretation
and construction by the Board of any provision of this Plan or of any agreement,
notification or document evidencing the grant of Option Rights, Appreciation
Rights, Restricted Stock, Restricted Stock Units, Performance Shares,
Performance Units, Incentive Awards or other awards pursuant to Section 10 of
this Plan and any determination by the Board pursuant to any provision of this
Plan or of any such agreement, notification or document will be final and
conclusive.           (c) The Board or, to the extent of any delegation as
provided in Section 12(a), the committee, may delegate to one or more of its
members or to one or more officers of the Company, or to one or more agents or
advisors, such administrative duties or powers as it may deem advisable, and the
Board, the committee, or any person to whom duties or powers have been delegated
as aforesaid, may employ one or more persons to render advice with respect to
any responsibility the Board, the committee or such person may have under the
Plan. The Board or the committee may, by resolution, authorize one or more
officers of the Company to do one or both of the following on the same basis as
the Board or the committee: (i) designate employees to be recipients of awards
under this Plan; (ii) determine the size of any such awards; provided, however,
that (A) the Board or the Committee shall not delegate such responsibilities to
any such officer for awards granted to an employee who is a Director or an
executive officer or any person subject to Section 162(m) of the Code; (B) the
resolution providing for such authorization sets forth the total number of
Common Shares such officer(s) may grant; and (iii) the officer(s) shall report
periodically to the Board or the committee, as the case may be, regarding the
nature and scope of the awards granted pursuant to the authority delegated.

      13. Adjustments. The Board may make or provide for such adjustments in the
numbers of Common Shares covered by outstanding Option Rights, Appreciation
Rights, Restricted Stock Units, Performance Shares and Performance Units granted
hereunder and, if applicable, in the number of Common Shares covered by other
awards granted pursuant to Section 10 hereof, in the Option Price and Base Price
provided in outstanding Appreciation Rights, and in the kind of shares covered
thereby, as the Board, in its sole discretion may determine is equitably
required to prevent dilution or enlargement of the rights of Participants or
Optionees that otherwise would result from (a) any stock dividend, stock split,
combination of shares, recapitalization or other change in the capital structure
of the Company, or (b) any merger, consolidation,

 



--------------------------------------------------------------------------------



 



spin-off, split-off, spin-out, split-up, reorganization, partial or complete
liquidation or other distribution of assets, issuance of rights or warrants to
purchase securities, or (c) any other corporate transaction or event having an
effect similar to any of the foregoing. Moreover, in the event of any such
transaction or event, the Board, in its discretion, may provide in substitution
for any or all outstanding awards under this Plan such alternative
consideration, if any, as it may determine to be equitable in the circumstances
and may require in connection therewith the surrender of all awards so replaced.
The Board may also make or provide for such adjustments in the numbers of shares
specified in Section 3 of this Plan as the Board in its sole discretion,
exercised in good faith, may determine is appropriate to reflect any transaction
or event described in this Section 13; provided, however, that any such
adjustment to the number specified in Section 3(b)(i) will be made only if and
to the extent that such adjustment would not cause any option intended to
qualify as an Incentive Stock Option to fail so to qualify.
      14. Change in Control. For purposes of this Plan, except as may be
otherwise prescribed by the Board in an Evidence of Award made under this Plan,
a “Change in Control” shall be deemed to have occurred upon the occurrence of
any of the following events:


        (a) A filing pursuant to any federal or state law in connection with any
tender offer for shares of the Company (other than a tender offer by the
Company);           (b) The occurrence of or the signing of any agreement for a
merger, consolidation, combination (as defined in Section 1701.01(Q), Ohio
Revised Code), or majority share acquisition (as defined in Section 1701.01(R),
Ohio Revised Code) involving the Company and as a result of which the holders of
shares of the Company prior to the transaction become, or will become, by reason
of the transaction, the holders of such number of shares of the surviving or
acquiring corporation as entitle them to exercise less than one-third of the
voting power of such corporation in the election of directors;           (c) The
signing of any agreement for the sale of all or substantially all of the assets
of the Company;           (d) The adoption of any resolution of reorganization
or dissolution of the Company by the shareholders;           (e) The occurrence
of any other event or series of events, which, in the opinion of the Board of
Directors, will, or is likely to, if carried out, result in a change of control
of the Company;           (f) If during any period of two consecutive years,
individuals who at the beginning of such period constitute the Directors of the
Company cease for any reason to constitute a majority thereof (unless the
election, or the nomination for election by the Company’s shareholders, of each
Director of the Company first elected during such period was approved by a vote
of at least two-thirds of the Directors then still in office who were Directors
of the Company at the beginning of any such period); or           (g) The
acquisition by any person (including a group within the meaning of
Sections 13(d)(3) or 14(d)(2) of the Exchange Act other than the Company (or any
of its Subsidiaries) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 20% or more of the Company’s then
outstanding securities, unless such acquisition is approved by the vote of at
least two-thirds of the Directors of the Company then in office.

      15. Detrimental Activity. Any Evidence of Award may provide that if a
Participant, either during employment by the Company or a Subsidiary or within a
specified period after termination of such employment, shall engage in any
Detrimental Activity, and the Board shall so find, forthwith upon notice of such
finding, the Participant shall:


        (a) Forfeit any award granted under the Plan then held by the
Participant;           (b) Return to the Company, in exchange for payment by the
Company of any amount actually paid therefor by the Participant, all Common
Shares that the Participant has not disposed of that were offered pursuant to
this Plan within a specified period prior to the date of the commencement of
such Detrimental Activity, and

 



--------------------------------------------------------------------------------



 





        (c) With respect to any Common Shares so acquired that the Participant
has disposed of, pay to the Company in cash the difference between:



        (i) Any amount actually paid therefor by the Participant pursuant to
this Plan, and           (ii) The Market Value per Share of the Common Shares on
the date of such acquisition.



        (d) To the extent that such amounts are not paid to the Company, the
Company may set off the amounts so payable to it against any amounts that may be
owing from time to time by the Company or a Subsidiary to the Participant,
whether as wages, deferred compensation or vacation pay or in the form of any
other benefit or for any other reason.

      16. Non U.S. Participants. In order to facilitate the making of any grant
or combination of grants under this Plan, the Board may provide for such special
terms for awards to Participants who are foreign nationals or who are employed
by the Company or any Subsidiary outside of the United States of America or who
provide services to the Company under an agreement with a foreign nation or
agency, as the Board may consider necessary or appropriate to accommodate
differences in local law, tax policy or custom. Moreover, the Board may approve
such supplements to or amendments, restatements or alternative versions of this
Plan (including, without limitation, sub-plans) as it may consider necessary or
appropriate for such purposes, without thereby affecting the terms of this Plan
as in effect for any other purpose, and the Secretary or other appropriate
officer of the Company may certify any such document as having been approved and
adopted in the same manner as this Plan. No such special terms, supplements,
amendments or restatements, however, will include any provisions that are
inconsistent with the terms of this Plan as then in effect unless this Plan
could have been amended to eliminate such inconsistency without further approval
by the shareholders of the Company.
      17. Transferability.


        (a) Except as otherwise determined by the Board, no Option Right,
Appreciation Right, Restricted Stock, Restricted Stock Unit, Performance Share,
Performance Unit, award contemplated by Section 9 or 10 of this Plan, Incentive
Award or dividend equivalents paid with respect to awards made under the Plan
shall be transferable by the Participant except by will or the laws of descent
and distribution and, in no event shall any such award granted under the Plan be
transferred for value. Except as otherwise determined by the Board, Option
Rights and Appreciation Rights will be exercisable during the Participant’s
lifetime only by him or her or, in the event of the Participant’s legal
incapacity to do so, by his or her guardian or legal representative acting on
behalf of the Participant in a fiduciary capacity under state law or court
supervision.           (b) The Board may specify at the Date of Grant that part
or all of the Common Shares that are (i) to be issued or transferred by the
Company upon the exercise of Option Rights or Appreciation Rights, upon the
termination of the Restriction Period applicable to Restricted Stock Units or
upon payment under any grant of Performance Shares or Performance Units or
Incentive Awards or (ii) no longer subject to the substantial risk of forfeiture
and restrictions on transfer referred to in Section 6 of this Plan, will be
subject to further restrictions on transfer.

      18. Withholding Taxes. To the extent that the Company is required to
withhold federal, state, local or foreign taxes in connection with any payment
made or benefit realized by a Participant or other person under this Plan, and
the amounts available to the Company for such withholding are insufficient, it
will be a condition to the receipt of such payment or the realization of such
benefit that the Participant or such other person make arrangements satisfactory
to the Company for payment of the balance of such taxes required to be withheld,
which arrangements (in the discretion of the Board) may include relinquishment
of a portion of such benefit. If a Participant’s benefit is to be received in
the form of Common Shares, and such Participant fails to make arrangements for
the payment of tax, the Company shall withhold such Common Shares having a value
equal to the amount required to be withheld. Notwithstanding the foregoing, when
a Participant is required to pay the Company an amount required to be withheld
under applicable income and employment tax laws, the Participant may elect to
satisfy the obligation, in whole or in part, by electing to have withheld, from
the shares required to be delivered to the Participant, Common Shares having a
value equal to the

 



--------------------------------------------------------------------------------



 



amount required to be withheld (except in the case of Restricted Stock where an
election under Section 83(b) of the Code has been made), or by delivering to the
Company other Common Shares held by such Participant. The shares used for tax
withholding will be valued at an amount equal to the Market Value per Share of
such Common Shares on the date the benefit is to be included in Participant’s
income. In no event shall the Market Value per Share of the Common Shares to be
withheld and delivered pursuant to this Section to satisfy applicable
withholding taxes in connection with the benefit exceed the minimum amount of
taxes required to be withheld. Participants shall also make such arrangements as
the Company may require for the payment of any withholding tax obligation that
may arise in connection with the disposition of Common Shares acquired upon the
exercise of Option Rights.
      19. Compliance with Section 409A of the Code.


        (a) To the extent applicable, it is intended that this Plan and any
grants made hereunder comply with the provisions of Section 409A of the Code.
This Plan and any grants made hereunder shall be administrated in a manner
consistent with this intent, and any provision that would cause this Plan or any
grant made hereunder to fail to satisfy Section 409A of the Code shall have no
force and effect until amended to comply with Section 409A of the Code (which
amendment may be retroactive to the extent permitted by Section 409A of the Code
and may be made by the Company without the consent of Participants). Any
reference in this Plan to Section 409A of the Code will also include any
proposed, temporary or final regulations, or any other guidance, promulgated
with respect to such Section by the U.S. Department of the Treasury or the
Internal Revenue Service.           (b) In order to determine for purposes of
Section 409A of the Code whether a Participant is employed by a member of the
Company’s controlled group of corporations under Section 414(b) of the Code (or
by a member of a group of trades or businesses under common control with the
Company under Section 414(c) of the Code) and, therefore, whether the Common
Shares that are or have been purchased by or awarded under this Plan to the
Participant are shares of “service recipient” stock within the meaning of
Section 409A of the Code:



        (i) In applying Code Section 1563(a)(1), (2) and (3) for purposes of
determining the Company’s controlled group under Section 414(b) of the Code, the
language “at least 50 percent” is to be used instead of “at least 80 percent”
each place it appears in Code Section 1563(a)(1), (2) and (3), and          
(ii) In applying Treasury Regulation Section 1.414(c)-2 for purposes of
determining trades or businesses under common control with the Company for
purposes of Section 414(c) of the Code, the language “at least 50 percent” is to
be used instead of “at least 80 percent” each place it appears in Treasury
Regulation Section 1.414(c)-2.

      20. Amendments.


        (a) The Board may at any time and from time to time amend this Plan in
whole or in part; provided, however, that if an amendment to this Plan (i) would
materially increase the benefits accruing to participants under this Plan,
(ii) would materially increase the number of securities which may be issued
under this Plan, (iii) would materially modify the requirements for
participation in this Plan or (iv) must otherwise be approved by the
shareholders of the Company in order to comply with applicable law or the rules
of the New York Stock Exchange or, if the Common Shares are not traded on the
New York Stock Exchange, the principal national securities exchange upon which
the Common Shares are traded or quoted, then, such amendment will be subject to
shareholder approval and will not be effective unless and until such approval
has been obtained.           (b) The Board will not, without the further
approval of the shareholders of the Company, authorize the amendment of any
outstanding Option Right or Appreciation Right to reduce the Option Price or the
Base Price, as applicable. Furthermore, no Option Right or Appreciation Right
will be cancelled and replaced with awards having a lower Option Price or Base
Price without further approval of the shareholders of the Company. This
Section 20(b) is intended to prohibit the repricing of Option Rights

 



--------------------------------------------------------------------------------



 



  and Appreciation Rights and will not be construed to prohibit the adjustments
provided for in Section 13 of this Plan.           (c) If permitted by
Section 409A of the Code, in the case of involuntary termination of employment
or termination of employment by reason of death, disability, retirement, closing
of business or operation units, or elimination of job position, or in the case
of unforeseeable emergency or other special circumstances (including reaching
reasonable age and service requirements approved by the Board from time to
time), of or relating to a Participant who holds an Option Right or Appreciation
Right not immediately exercisable in full, or any shares of Restricted Stock as
to which the substantial risk of forfeiture or the prohibition or restriction on
transfer has not lapsed, or any Restricted Stock Units as to which the
Restriction Period has not been completed, or any Performance Shares or
Performance Units or Incentive Awards which have not been fully earned, or any
other awards made pursuant to Section 10 subject to any vesting schedule or
transfer restriction, or who holds Common Shares subject to any transfer
restriction imposed pursuant to Section 17(b) of this Plan, the Board may, in
its sole discretion, accelerate the time at which such Option Right,
Appreciation Right or other award may be exercised or the time at which such
substantial risk of forfeiture or prohibition or restriction on transfer will
lapse or the time when such Restriction Period will end or the time at which
such Performance Shares or Performance Units or Incentive Awards will be deemed
to have been fully earned or the time when such transfer restriction will
terminate or may waive any other limitation or requirement under any such award
except in the case of a Covered Employee where such action would result in the
loss of the otherwise available exemption of the award under Section 162(m) of
the Code.           (d) Subject to Section 20(b) hereof, the Board may amend the
terms of any award theretofore granted under this Plan prospectively or
retroactively, except in the case of a Covered Employee where such action would
result in the loss of the otherwise available exemption of the award under
Section 162(m) of the Code. In such case, the Board will not make any
modification of the Management Objectives or the level or levels of achievement
with respect to such Covered Employee. Subject to Section 13 above, no such
amendment shall impair the rights of any Participant without his or her consent.
The Board may, in its discretion, terminate this Plan at any time. Termination
of this Plan will not affect the rights of Participants or their successors
under any awards outstanding hereunder and not exercised in full on the date of
termination.

      21. Governing Law. The Plan and all grants and awards and actions taken
thereunder shall be governed by and construed in accordance with the internal
substantive laws of the State of Ohio.
      22. Effective Date/Termination. This Plan will be effective as of the
Effective Date. No grants will be made on or after the Effective Date under the
Existing Plans, except that (i) outstanding awards granted under the Existing
Plans will continue unaffected following the Effective Date; (ii) the provisions
relating to the deferral of Director retainers and fees under the Amended and
Restated Nonemployee Director Stock Plan shall continue to apply to services
rendered through December 31, 2006; and (iii) awards of performance shares and
performance units granted under the 1998 Equity and Performance Incentive Plan
(As Amended and Restated Effective as of June 6, 2005) and outstanding as of the
Effective Date may be converted to restricted stock under such plan once such
performance shares and performance units are earned. No grant will be made under
this Plan more than 10 years after the Effective Date, but all grants made on or
prior to such date will continue in effect thereafter subject to the terms
thereof and of this Plan.
      23. Miscellaneous Provisions.


        (a) The Company will not be required to issue any fractional Common
Shares pursuant to this Plan. The Board may provide for the elimination of
fractions or for the settlement of fractions in cash.           (b) This Plan
will not confer upon any Participant any right with respect to continuance of
employment or other service with the Company or any Subsidiary, nor will it
interfere in any way with any right the Company or any Subsidiary would
otherwise have to terminate such Participant’s employment or other service at
any time.

 



--------------------------------------------------------------------------------



 





        (c) To the extent that any provision of this Plan would prevent any
Option Right that was intended to qualify as an Incentive Stock Option from
qualifying as such, that provision will be null and void with respect to such
Option Right. Such provision, however, will remain in effect for other Option
Rights and there will be no further effect on any provision of this Plan.    
      (d) No award under this Plan may be exercised by the holder thereof if
such exercise, and the receipt of stock thereunder, would be, in the opinion of
counsel selected by the Board, contrary to law or the regulations of any duly
constituted authority having jurisdiction over this Plan.           (e) Absence
on leave approved by a duly constituted officer of the Company or any of its
Subsidiaries shall not be considered interruption or termination of service of
any employee for any purposes of this Plan or awards granted hereunder, except
that no awards may be granted to an employee while he or she is absent on leave.
          (f) No Participant shall have any rights as a stockholder with respect
to any shares subject to awards granted to him or her under this Plan prior to
the date as of which he or she is actually recorded as the holder of such shares
upon the stock records of the Company.           (g) The Board may condition the
grant of any award or combination of awards authorized under this Plan on the
surrender or deferral by the Participant of his or her right to receive a cash
bonus or other compensation otherwise payable by the Company or a Subsidiary to
the Participant.           (h) Except with respect to Option Rights and
Appreciation Rights, the Board may permit Participants to elect to defer the
issuance of Common Shares under the Plan pursuant to such rules, procedures or
programs as it may establish for purposes of this Plan and which are intended to
comply with the requirements of Section 409A of the Code. The Board also may
provide that deferred issuances and settlements include the payment or crediting
of dividend equivalents or interest on the deferral amounts.           (i) If
any provision of this Plan is or becomes invalid, illegal or unenforceable in
any jurisdiction, or would disqualify this Plan or any award under any law
deemed applicable by the Board, such provision shall be construed or deemed
amended or limited in scope to conform to applicable laws or, in the discretion
of the Board, it shall be stricken and the remainder of this Plan shall remain
in full force and effect.

 